Citation Nr: 0104065	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the left thigh.

2.  Entitlement to a disability evaluation in excess of zero 
percent for residuals of a gunshot wound to the left forearm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1944.   

Service connection for scars as residuals of multiple gunshot 
wounds to the left thigh and left forearm was established in 
September 1944.  A 10 percent disability evaluation was 
assigned from September 1, 1944.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).   In that decision, the RO 
assigned a 10 percent disability evaluation for scars as 
residuals of a gunshot wound to the left thigh and a zero 
percent evaluation for scars as residuals of gunshot wounds 
to the left forearm.    


FINDINGS OF FACT

1.  The service-connected residuals of a gunshot wound to the 
left thigh are principally manifested by complaints of thigh 
pain and weakness, X-ray findings of minute multiple foreign 
bodies in the soft tissue of the thigh, and objective 
findings of diminished strength in the rectus femoris, 
quadriceps, knee extenders, hip adductors, and hip flexor 
muscles; measurable atrophy of the left thigh; slight 
limitation of flexion of the left knee; and diminished 
coordination of the left leg which is productive of severe 
muscle impairment.  In addition, there is a scar on the 
anterior thigh above the knee which is tender upon objective 
demonstration. 

2.  The service-connected scar as a residual of a gunshot 
wound to the left forearm is principally manifested by a scar 
on the volar aspect of the proximal forearm which is five 
centimeters distal to the elbow crease.  There are no 
objective findings of muscle injury to the muscles of the 
forearm or functional impairment of the left arm. 
CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
residuals of a gunshot wound to the left thigh, manifested by 
impairment to muscle group XIV, have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (2000).  

2.  The criteria for a 10 percent disability evaluation for 
residuals of a gunshot wound to the left thigh manifested by 
a tender scar on the anterior thigh have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).  

3.  The criteria for a disability evaluation in excess of 
zero percent for residuals of a gunshot wound to the left 
forearm have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
evaluations for his service-connected residuals of gunshot 
wounds of the left thigh and the left forearm.  In the 
interest of clarity, after reviewing generally applicable law 
and regulations, the Board will separately discuss the issues 
on appeal.

Generally Applicable Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

The schedular criteria for muscle injuries

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000). 

The provisions of 38 C.F.R. § 4.55 (2000) provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55 (2000).

The provisions of §4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  Id.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".   38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

The schedular criteria for scars

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [VCAA] (to be codified at 
38 U.S.C.A. § 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Analysis

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the left thigh

Pertinent Law and Regulations

The veteran's service-connected residuals of a gunshot wound 
to the left thigh is currently assigned a 10 percent 
evaluation under Diagnostic Code 5313, impairment of Muscle 
Group XIII, which includes the posterior thigh group, 
hamstring complex of 2-joint muscles (biceps femoris, 
semimembranosus, semitendinosus), whose functions include 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of the hip and 
knee and extension of hip and knee by belt-over-pulley action 
at the knee joint.  Under the provisions of Diagnostic Code 
5313, a noncompensable rating is assigned for slight muscle 
injury, a 10 percent rating is assigned for moderate muscle 
injury, a 30 percent rating is warranted for moderately 
severe muscle injury, and a 40 percent evaluation is 
warranted for severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2000). 

Diagnostic Code 5314, impairment to Muscle Group XIV, 
includes the muscles of the anterior thigh group (Satorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, tensor vaginae femoris).  The functions of this 
muscle group include extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, and tension of 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XVII.  A noncompensable disability evaluation is 
assigned for slight muscle disability.  A 10 percent rating 
is warranted for moderate disability, a 30 percent rating is 
warranted for moderately severe disability, and a 40 percent 
rating is assigned for severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2000).   

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A February 1944 service medical record indicates that the 
veteran sustained shell fragment wounds to the left thigh in 
enemy action when an 8 mm shell exploded.  It was noted that 
the veteran had no fractures and the wounds were small.  The 
veteran underwent debridement of the left thigh.  A large 
metallic foreign body was removed from the left thigh and the 
large wound to the left thigh was debrided.  The veteran was 
hospitalized from February 1944 to August 1944. 

Service hospital records dated in June 1944 described the 
veteran's wounds as penetrating wounds to the left thigh just 
above the knee and superficial wounds to the left thigh in 
February 1944.  There was a linear scar approximately 6 by 1 
centimeters located three inches above the knee.  There was 
another scar to the right of the first scar which was 2 by 2 
centimeters.  There was irregular scarring mid-way between 
the knee and hip on the dorsal surface.  The scars were well-
healed.  The hospital record indicates that the veteran had 
complaints of weakness in the left leg.  A June 30, 1944 
hospital record indicates that examination revealed that the 
veteran walked with a limp.  He had two or three scars in the 
anterior medial surface lower third of the thigh.  It was 
noted that the scars, to some extent, were attached to the 
underlying quadriceps muscle.  The knee joint appeared 
grossly normal; it was noted that there may be some slight 
swelling.  The left thigh measured two inches smaller in 
circumference than the right thigh.  It was noted that the 
veteran had a soft tissue injury to the quadriceps muscle on 
the left and the veteran's essential disability was weakness 
due to atrophy of disuse of that muscle. X-ray examination 
revealed a normal knee joint and a metallic foreign body in 
the soft tissues of the left thigh.  Otherwise the left thigh 
was essentially normal.     

An August 1944 service medical record described the 
penetrating wound to the anterior surface of the left thigh 
as moderate and the wound to the anterior surface on the 
lower one third of the left thigh as mild.  An August 1944 
service medical record reveals that orthopedic examination of 
the left thigh revealed a well-healed slightly adherent scar 
across the quadriceps muscle.  There was limitation of 
flexion of the knee.  There was 3/8 inch atrophy of the left 
quadriceps.  There was a partial laceration of the quadriceps 
tendon with some adherent scar.    

A July 1948 VA examination report reveals that the veteran 
had a healed one inch scar on the lower third medial left 
thigh, a 2 1/2 by 3/4 inches scar just opposite on the 
anterior surface, and a one inch scar on the anterior upper 
one third of the thigh.  The veteran had complaints of 
hyperesthesia of the left leg which the examiner noted, could 
be due to trauma to the sensory nerve of the left leg at the 
site of the thigh wounds.  There was no swelling, atrophy, 
deformity, or limited motion of the left thigh.  It was noted 
that there may possibly be some weakness of the left thigh 
due to trauma.  X-ray examination revealed metallic foreign 
bodies in the soft tissues of the left thigh.  

In a May 1972 statement, Dr. J.F. indicated that the veteran 
had complaints of increasing pain in the left knee and thigh.  
Examination revealed well-healed scarring in the left thigh.  
There was decreased muscle mass of the medial aspect of the 
left quadriceps femoris muscle.  There was definite weakness 
in extension of the knee against force, representing 
decreased strength in the left quadriceps femoris muscle.  

A June 1972 VA examination report indicates that the veteran 
had an oval scar on the upper third on the anterior aspect of 
the left thigh over the sartorius muscle.  There was a two 
centimeter scar on the lower third of the thigh, medially; 
pressure elicited a complaint of tingling.  There was a scar 
which extended laterally and crossed the rectus femoris 
muscle which was adherent.  Active contraction of the 
quadriceps revealed that the muscles seemed to be adherent to 
the overlying scar.  The diagnosis was shell fragment wounds 
penetrating the left thigh and scarring muscle group XIV and 
retained metallic foreign body. 

A January 1982 X-ray examination report revealed small opaque 
densities in the soft tissues of the mid thigh region.       

A March 1998 VA examination report indicates that the 
veteran's claims folder was reviewed.  The examiner 
summarized the history of the wounds.  The veteran reported 
that over time, his left leg bothered him more and more.  He 
stated that he had anterior thigh pain around the area of the 
shrapnel wound which radiated down to the shin when he tapped 
on the leg or bumped it.  The veteran reported that if he 
walked for long periods of time or had to do deep knee bends, 
the pain became more excruciating.

Physical examination of the left thigh revealed that the 
veteran had a visible scar transverse and approximately 8 
centimeters proximal to the superior pole of the patella 
which was approximately 3 centimeters long.  The veteran had 
several other scars on the thigh which corresponded to old 
incisions where the shrapnel was removed.  The veteran stated 
that these areas were numb in the localized area over the 
scars.  He did not describe a dermatomal distribution to his 
numbness.  Strength testing revealed weakness of 
approximately 1 grade, 4 out of 5, compared to 5 out of 5 on 
the other side for the rectus femoris muscle, quadriceps 
muscle group, knee extenders, hip adductors and hip flexors.  
The veteran was able to toe and heel walk.  He had a slight 
amount of atrophy on the left side as compared to the right 
side.  It was noted that no X-ray examination reports were 
available for review and none were ordered.  The examiner 
commented on the muscle groups injured by the gunshot wound.  
He stated that on physical examination, it was easily 
detectable that the shrapnel was located in the anterior 
thigh muscle group, which would likely be the quadriceps 
muscle versus the rectus femoris depending on the depth of 
its level.  The examiner stated that it was not palpable on 
examination.  The assessment was shrapnel wound in left 
thigh.  

The examiner stated that with regard to the left thigh, the 
veteran described a subjective pain sensation around the 
scars, in the thigh muscle groups, and down into the anterior 
shin.  The examiner indicated that the veteran had 
demonstrable 1 grade weakness on the left side as compared to 
the right.  The examiner stated that the veteran was not 
limited in his range of motion and he had full range of 
motion of his knee flexion and extension.  The examiner 
stated that the veteran had some fatigability with repeated 
use of the extremity.  The examiner indicated that given that 
the veteran had the fatigability in normal use, he would be 
expected to have increasing disability in repeated use and 
during flare-ups and exacerbations.

A June 1999 VA examination report indicates that the 
veteran's claims folder was reviewed.  Regarding the shrapnel 
wound of the left thigh, the veteran stated that he had 
continual deep pain in the left thigh, though he has never 
taken medicine for it.  Lower extremities had good dorsalis 
pedis, posterior tibial and femoral pulses.  There was no 
cyanosis or edema.  The thigh revealed slight atrophy.  There 
was an 8 millimeters transverse scar on the anterior thigh 
above the knee with some tenderness present in that area.  
The veteran was unable to squat.  Flexion of the knee was 
limited to 130 degrees, extension was zero degrees.  The 
diagnosis was status post shrapnel wound 1944 with thigh 
pain, weakness, diminished coordination and diminished range 
of motion, no easy fatigability.   

Analysis

Initial matters

Initially, the Board concludes that there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  The 
veteran and his accredited representative have been accorded 
ample opportunity to present evidence and argument in support 
of the claim.  

The Board finds that VA's statutory duty to assist has been 
satisfied.  The Board notes that the veteran was afforded VA 
examinations in 1998 and 1999.  The Board is aware of no 
additional evidence which may be pertinent to an informed 
decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence.  

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 

Discussion

The RO assigned a 10 percent evaluation to the veteran's 
service-connected residuals of a gunshot wound to the left 
thigh under the provisions of Diagnostic Code 5313 muscle 
injury to Muscle Group XIII, which includes muscles of the 
posterior thigh group.        

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
residuals of a gunshot wound to the left thigh are more 
consistent with the application of Diagnostic Code 5314, 
muscle impairment to Muscle Group XIV, and that diagnostic 
code is more appropriate than Diagnostic Code 5313.  The 
medical evidence of record show that the veteran's symptoms 
and diagnosis are consistent with the rating criteria found 
in Diagnostic Code 5314.  The VA examiner who performed the 
March 1998 VA examination report determined that the muscle 
group injured by the gunshot wound was the anterior thigh 
muscle group which is Muscle Group XIV.  The medical evidence 
of record shows that the veteran has symptoms usually 
associated with muscle injury to Muscle Group XIV such as 
weakness in knee extension and limitation of knee flexion.  
Such symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 5314.  

In applying the law to the existing facts, for the reasons 
expressed below, the record demonstrates the requisite 
objective manifestations consistent with the criteria for 
severe injury under 38 C.F.R. § 4.56 and a 40 percent 
evaluation is warranted for the residuals of the gunshot 
wound to the left thigh under the provisions of Diagnostic 
Code 5314.  

The medical evidence of record establishes that the veteran 
sustained shell fragment wounds to the left thigh in enemy 
action in service.  The service medical records indicate that 
the veteran underwent surgery to remove a large metallic 
foreign body from the left thigh in February 1944.  He 
underwent debridement of the wounds.  The veteran was 
hospitalized for six months.  More recent medical evidence 
demonstrates that the veteran sustained injury to Muscle 
Group XIV.  The 1998 VA examination report indicates that the 
muscle group injured was the anterior thigh group.

The veteran's medical history shows that he had consistent 
complaints of cardinal signs and symptoms of muscle 
disability.  The service medical records show that the 
veteran had consistent complaints of weakness and pain in the 
left thigh.  Service medical records indicate that there was 
objective evidence of atrophy of the left thigh muscles.  The 
post-service VA examination reports and private medical 
records show that the veteran continued to have complaints of 
weakness of the left thigh muscles.  There is medical 
evidence of intermuscular scarring and adherent scars.  
Service medical records dated in August 1944 indicate that 
the veteran had a slightly adherent scar across the 
quadriceps muscle.  A June 1972 VA examination report 
indicates that active contraction of the quadriceps revealed 
that the muscles seemed to be adherent to the overlying scar.   

The medical evidence of record demonstrates objective 
findings of entrance scars on the left thigh.  VA examination 
reports dated in 1998 and 1999 indicate that the veteran has 
an 8 millimeter transverse scar on the anterior thigh above 
the knee.  The examination reports indicate that the veteran 
had other scars on the thigh which corresponded with old 
incisions.  A June 1972 VA examination report indicates that 
the veteran also had a scar on the lower third of the left 
thigh and a scar that extended laterally over the rectus 
muscle. 

There are objective findings of loss of muscle substance.  An 
examination in 1972 revealed decreased muscle mass of the 
medical aspect of the left quadriceps femoris muscle.  VA 
examination reports in 1998 and 1999 revealed findings of 
atrophy of the left thigh.  There is objective evidence that 
tests of strength, endurance, and coordinated movements 
compared with the sound side demonstrate impairment of 
function.  The 1998 VA examination report indicates that the 
veteran had demonstrable grade 1 weakness in the rectus 
femoris, quadriceps, knee extensors, hip adductors, and hip 
flexors.  There was a slight amount of atrophy on the left 
side as compared to the right.  There was evidence of some 
fatigability with repeated use of the extremity.  The 1999 VA 
examination report revealed slight atrophy of the left thigh, 
weakness, diminished coordination and diminished range of 
motion.   

Other signs of severe muscle disability include X-ray 
evidence of multiple foreign bodies in the soft tissue of the 
left thigh.  X-ray examinations in 1944, 1948 and 1982 
revealed metallic foreign bodies in the soft tissue of the 
left thigh.  As noted above, there is evidence of measurable 
or visible atrophy.  The medical evidence of record shows 
that the veteran has had atrophy of the left thigh since he 
incurred the shell fragment wound.  Service medical records 
dated in June 1944 indicate that the veteran's left thigh 
measured two inches smaller than the right thigh.  The March 
1998 and June 1999 VA examination reports indicate that the 
veteran had slight atrophy of the left thigh.   

The Board is aware that the veteran does not demonstrate all 
of the criteria for a 40 percent disability rating under 
Diagnostic Code 5314 and 38 C.F.R. § 4.56.  For instance, the 
medical evidence of record does not demonstrate ragged or 
depressed scars, soft, flabby muscles in the wound area, 
muscles that harden or swell during contraction, or severe 
impairment of strength or endurance.  However, the medical 
evidence of record demonstrates a degree of impairment which 
"more nearly approximates" the criteria for the 40 percent 
rating for severe impairment rather than a 30 percent rating 
for moderately severe impairment.  See 38 C.F.R. § 4.7 (2000) 
[where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned]; see also 38 C.F.R. § 4.21 (2000) [it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases].  

In essence, the Board finds that manifestations of the 
veteran's disability which support the assignment of  a 40 
percent disability rating are more compelling than the fact 
that all of the criteria for a 40 percent evaluation have not 
been met.  For instance, the medical evidence of record shows 
that the veteran has retained metallic foreign bodies as a 
result of the shell fragment wound.  The medical evidence 
further establishes that the veteran has had measurable 
atrophy of the left thigh since incurring the wound and 
complaints of weakness of the left thigh muscles since 
incurring the wounds in service.  Strength testing in March 
1998 revealed weakness of approximately 1 grade, 4 out of 5, 
for the muscles of the left thigh.  The Board points out that 
the provisions of 38 C.F.R. § 4.56 indicate that measurable 
atrophy and X-ray evidence of multiple scattered foreign 
bodies are signs of severe muscle disability.  See 38 C.F.R. 
§ 4.56(4)(iii)(A) and (D). 
Thus, the Board finds that the medical evidence of record 
more closely approximates the criteria for severe injury 
under 38 C.F.R. § 4.56, which is an injury resulting from a 
deep penetrating wound due to high-velocity missile or large 
or multiple low velocity missiles with extensive debridement, 
intermuscular scarring, and hospitalization for a prolonged 
period for treatment of wound; a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability; and objective findings of adherent scars, loss of 
muscle substance, tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function, 
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile, and visible or measurable atrophy.  See 38 C.F.R. 
§ 4.56(d)(4) (2000).  Consequently, the Board finds that a 40 
percent evaluation is appropriate under Diagnostic Code 5314.  

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board finds that a separate 10 percent evaluation is 
warranted for the residuals of the gunshot wound to the left 
thigh under 38 C.F.R. § 4.118, Diagnostic Code 7804 
[superficial scars, tender and painful upon objective 
demonstration].  The medical evidence of record establishes 
that the veteran has a tender scar, 8 millimeters in size, 
located on the anterior thigh above the knee.  Upon VA 
examination in 1999, the scar was tender upon objective 
demonstration.  Thus, the Board finds that a separate 10 
percent evaluation is warranted under Diagnostic Code 7804 
for the scar of the left thigh as a residual of the gunshot 
wound.   

The Board notes that the medical evidence of record shows 
that the veteran has two other scars on the left thigh as 
residuals of the gunshot wound.  The medical evidence of 
record shows that the veteran has a scar on the lower third 
of the left thigh, medially, and a scar that extended 
laterally over the rectus muscle.  However, there is no 
medical evidence that these scars are painful or tender upon 
objective demonstration.  There is no medical evidence that 
the scars are poorly nourished with repeated ulcerations.  
Thus, separate ratings are not warranted for these scars 
under Diagnostic Codes 7803 or 7804.   

The Board specifically finds that the assignment of the 10 
percent evaluation under Diagnostic Code 7804 for the scar of 
the left thigh is not duplicative or overlapping of any of 
the symptomatology for which the 40 percent evaluation is 
assigned under Diagnostic Code 5314.  As discussed above, the 
40 percent evaluation assigned to the residuals of the 
gunshot wound to the left thigh under Diagnostic Code 5314 is 
for the weakness in the anterior thigh muscle group, atrophy, 
limitation of knee flexion, and weakness of knee extension.  
The tenderness due to the left thigh scar is not contemplated 
under Diagnostic Code 5314, and is not, in fact pain on 
motion but tenderness to the touch.  Thus, the additional 10 
percent disability evaluation under Diagnostic Code 7804 is 
warranted and is not prohibited by 38 C.F.R. § 4.14.  See 
also Esteban, supra. 

The Board finds that the medical evidence of record does not 
demonstrate any other separate and distinct manifestations 
due to the residuals of the gunshot wound to the left thigh 
that would warrant a separate and additional disability 
evaluation. 

In summary, the Board finds that the veteran's service-
connected residuals of a gunshot wound to the left thigh is 
most appropriately rated under Diagnostic Code 5314.  The 40 
percent evaluation which is assigned under Diagnostic Code 
5314 and the 10 percent evaluation which is assigned under 
Diagnostic Code 7804 contemplate all of the symptomatology 
due to the service-connected residuals of the gunshot wound 
to the left thigh.  Any other separate or additional 
disability evaluation under other diagnostic codes is not 
warranted.

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  A 40 percent evaluation is 
assigned under Diagnostic Code 5314, and this diagnostic code 
contemplates loss of motion of the knee and leg.  

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
weakness of the left thigh due to the residuals of the 
gunshot wound to the left thigh.  There is objective evidence 
of atrophy of the muscles of the left thigh, weakness, 
diminished incoordination, and some fatigability.  There is 
evidence of impaired strength of the left thigh upon VA 
examination in 1998.  

However, the Board points out that the disability evaluation 
under Diagnostic Code 5314 contemplates injury to the muscles 
of the left thigh, including loss of power, weakness, 
fatigue, and impairment of motion.  The Board further points 
out that the 40 percent rating under Diagnostic Code 5314 and 
38 C.F.R. § 4.56 contemplates the severe impairment caused by 
the residuals of the gunshot wound to the left thigh.  See 
38 C.F.R. § 4.56.  The Board therefore concludes that the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not warranted and 
would be duplicative of the schedular rating and would thus 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2000).

Conclusion

In summary, a 40 percent disability evaluation is warranted 
for residuals of the gunshot wound to the left thigh under 
Diagnostic Code 5314, and a separate 10 percent evaluation is 
warranted for the scar of the left thigh as a residual of a 
gunshot wound under Diagnostic Code 7804, for the reasons 
discussed above.  The benefit sought on appeal is granted to 
that extent.   

2.  Entitlement to a disability evaluation in excess of zero 
percent for residuals of a gunshot wound to the left forearm

Pertinent Law and Regulations

Diagnostic Code 5307, impairment to Muscle Group VII, 
includes the muscles arising from internal condyle of humerus 
(flexors of the carpus and long flexors of fingers and thumb, 
pronator) whose functions include flexion of wrist and 
fingers.  A noncompensable rating is assigned for slight 
disability, a 10 percent rating is assigned for moderate 
disability of the major or minor extremity, a 30 percent 
rating is assigned for moderately severe injury to the major 
extremity, and a 20 percent rating is assigned for moderately 
severe injury involving the minor extremity.  A 40 percent 
rating is assigned for severe disability to the major 
extremity and a 30 percent disability rating is assigned for 
severe disability to the minor extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2000).


Factual Background

In  February 1944 the veteran also sustained shell fragment 
wounds to the left forearm.  It was noted that the veteran 
had no fractures and the wounds were small.  The veteran 
underwent debridement of the left forearm and hand.  The 
veteran was hospitalized from February 1944 to August 1944. 

Service hospital records dated in June 1944 indicate that the 
veteran sustained multiple lacerations to the left forearm.  
Examination of the left forearm revealed three scars: there 
was an irregular scar about 1 by 1/2 centimeters on the inner 
aspect two inches below the elbow, a similar scar about two 
inches above the wrist on the dorsal surface, and a small 
scar on the dorsum of the left hand.  The scars were well-
healed.  An August 1944 service medical record indicates that 
the veteran had a lacerating wound of the left forearm. 

A July 1948 VA examination report indicates that the veteran 
had three 1/4 inch scars on the anterior forearm, wrist and 
left shoulder.  The scars were nonsymptomatic.  There was no 
swelling, atrophy, deformity, or limited motion of the left 
shoulder.

A March 1998 VA examination report indicates that the 
veteran's claims folder was reviewed.  The examiner 
summarized the history of the wounds.  The veteran stated 
that he had trouble finding the scars from the shrapnel 
wounds on the left forearm.  He stated that it has not 
bothered him for many years and that it is not something that 
he really even noticed any more.

On physical examination of the left forearm, there was a 
small scar on the volar aspect of the proximal forearm 
approximately 5 centimeters distal to the elbow crease.  The 
veteran had full flexion, extension, supination and 
pronation.  Strength was excellent in his biceps, triceps, 
wrist flexors, wrist extensors and finger flexors, finger 
extensors.  The veteran had no functional limitation on 
examination and was able to do repetitive motion and strength 
testing without limitation.  There was no limitation of range 
of motion.

The assessment was shrapnel wound in left forearm.  The 
examiner indicated that there was no functional or range of 
motion limitations whatsoever in the forearm on exam.  The 
examiner stated that there was no pain, weakness, 
fatigability and/or incoordination in that portion of the 
examination.  The examiner stated that based on the level of 
the scar, the shrapnel would have been into one of the four 
layers of the anterior forearm musculature and it was 
impossible on physical examination to determine which of 
these four layers were involved.  The examiner stated that 
given the veteran's functional limitations mentioned above, 
he did not order a computed tomography (CT) examination.  

A June 1999 VA examination report indicates that the 
veteran's claims folder was reviewed.  The veteran reported 
that the shrapnel wound of the left arm did not bother him.  
He had full range of motion.  He did not have loss of 
coordination, weakness, pain or easy fatigue.  One tiny scar 
was still present.  

Physical examination revealed that there was a one quarter of 
an inch shrapnel wound over the left forearm.  There was no 
weakness noted in the extension or flexion of the elbow.  
There was full range of motion of the elbow and arm.  The 
radial pulses were normal.  The diagnosis was left forearm 
shrapnel wound, no symptoms or signs, normal range of motion, 
no diminished coordination, fatigue or weakness. 

Analysis

Initial matters

VA's statutory duty to assist veterans in the development of 
their claims has been discussed in detail above.  The Board 
finds that the statutory duty to assist has been satisfied 
with respect to this issue.  There is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  The veteran 
and his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim.  The veteran was afforded VA examinations in 1998 
and 1999.  The Board is aware of no additional evidence which 
may be pertinent to an informed decision as to this issue, 
and the veteran and his representative have not pointed to 
any such evidence.    

In short, the Board finds that the RO made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including under the provisions of 
the VCAA.   No further development is required in order to 
comply with VA's duty to assist. 

Discussion

(i.) Choice of Diagnostic Code

The RO assigned a zero percent evaluation to the veteran's 
service-connected residuals of a gunshot wound to the left 
forearm under the provisions of Diagnostic Code 5307, 
impairment to Muscle Group VII.        

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  In this case, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi, supra. After 
having carefully considered the matter, the Board finds that 
the veteran's service-connected connected residuals of a 
gunshot wound to the left forearm are more consistent with 
the application of 38 C.F.R. § 4.118, Diagnostic Code 7805 
[other scars] and that diagnostic code is more appropriate 
than 38 C.F.R. § 4.73, Diagnostic Code 5307 [muscle 
injuries].  The veteran's symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
7805.  The medical evidence of record shows that the 
residuals of a gunshot wound to the left forearm is 
manifested exclusively by a scar on the volar aspect of the 
proximal forearm.  The medical evidence of record, summarized 
in the paragraph immediately below, does not indicate that 
there is any muscle damage which would warrant a rating under 
38 C.F.R. § 4.73.  

The veteran has no specific complaints referable to the scar 
on his forearm.  The VA examinations dated in 1998 and 1999 
indicate that the veteran had full range of motion of the 
left arm.  Strength was normal.  The VA examiners concluded 
that the veteran had no functional loss due to the scar of 
the left forearm.  There is no evidence of impairment to the 
muscle groups of the left forearm or a limitation of function 
of the left forearm.  Thus, the Board finds that the 
veteran's symptoms and diagnosis are consistent with the 
rating criteria found in 38 C.F.R. § 4.118, scars, rather 
that 38 C.F.R. § 4.73, muscle injuries.   

(ii.)  Rating under Diagnostic Code 7405

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
compensable evaluation for the service connected scars as a 
residual of a gunshot wound to the left forearm under the 
provisions of Diagnostic Code 7805.  The medical evidence of 
record does not demonstrate that the service-connected 
residual scar of the left forearm results in functional 
limitations of the parts affected, which in this case is the 
left arm.    

The medical evidence of record demonstrates that the veteran 
has a small scar on the volar aspect of the proximal forearm 
approximately 5 centimeters distal to the elbow crease.  The 
1998 and 1999 VA examination reports indicate that the 
veteran had no functional limitation of the left arm due to 
the scar.  The examiners who performed the 1998 and 1999 VA 
examinations indicated that the scar of the left forearm did 
not cause any functional loss.  The March 1998 VA examination 
report indicates that the veteran had full range of motion of 
the left arm.  The examiner indicated that strength was 
excellent in the muscles of the left arm.  The veteran had no 
functional limitation on examination and was able to do 
repetitive motion and strength testing without limitation.  
The examiner indicated that the veteran had no pain, 
weakness, fatigability, or incoordination in the left 
forearm.  The June 1999 VA examination report indicates that 
the veteran had no symptoms due to the scar on the left 
forearm.  Therefore, the Board concludes that the medical 
evidence does not establish limitation of function of the 
left arm due to the scar.  Thus, a disability evaluation in 
excess of zero percent is not warranted under Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

(iii.)  Rating under other Diagnostic Codes

The veteran's service-connected scar on his left forearm may 
possibly also be rated under Diagnostic Code 7803 
[superficial scars which are poorly nourished with repeated 
ulceration] or Diagnostic Code 7804 [superficial scars which 
are tender and painful on objective demonstration].  However, 
the medical evidence of record does not establish that the 
scar on the left forearm is poorly nourished with ulceration 
or tender or painful upon objective demonstration.  The March 
1998 VA examination report indicates that the veteran 
reported that the scar had not bothered him for many years.  
The examiner indicated that there was no pain detected upon 
examination of the scar of the left forearm.  The June 1999 
VA examination report indicated that the veteran had no signs 
or symptoms due to the scar of the left forearm.  
Accordingly, a 10 percent rating under either Diagnostic 
Codes 7803 or 7804 is not warranted, based on the medical 
evidence of record.

The Board also finds that a disability evaluation in excess 
of zero percent is not warranted under Diagnostic Code 5307.  
As noted above, under Diagnostic Code 5307, impairment to 
Muscle Group VII, a 10 percent rating is assigned for 
moderate disability of the major or minor extremity, a 20 
percent rating is assigned for moderately severe injury 
involving the minor extremity, and a 30 percent disability 
rating is assigned for severe disability to the minor 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307.  

The medical evidence of record shows that the veteran's left 
upper extremity is his non-dominant extremity.  As discussed 
above, the medical evidence of record shows that the veteran 
does not have any impairment of the left forearm due to the 
residuals of the gunshot wound, except for the scar on the 
volar aspect of the proximal forearm.  The medical evidence 
of record does not demonstrate moderately-severe or severe 
impairment of the muscle group VII.  The service medical 
record show that the wounds to the left forearm were 
lacerating wounds.  The postservice VA examinations indicate 
that the scars as residuals of the gunshot wound to the left 
forearm were nonsymptomatic and well healed.  The more recent 
VA examinations dated in 1998 and 1999 indicate that the 
veteran had no complaints regarding the scars of the left 
forearm.  The residual disability due to the gunshot wound 
consisted of a small scar on the volar aspect of the left 
forearm.  The VA examination reports indicate that the 
veteran had full range of motion of the left arm and elbow 
and had excellent strength in the left arm muscles.  No 
functional limitations were noted.  There was o evidence of 
diminished coordination, fatigue or weakness.  Thus, the 
Board finds that the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of zero 
percent under Diagnostic Code 5307.  The Board finds that the 
medical evidence does not reflect the objective findings 
consistent with a "moderately severe" or "severe" muscle 
injury.  See 38 C.F.R. § 4.56(d)(4) (2000).

The Board finds that the medical evidence of record does not 
demonstrate any other manifestations due to the residuals of 
the gunshot wound to the left forearm, in addition to the 
small scar.  Thus, additional disability evaluations under 
the diagnostic codes pertinent to the arm or elbow are not 
warranted.  

Conclusion

In summary, a disability evaluation in excess of zero percent 
is not warranted for the scar as a residual of the gunshot 
wound to the left forearm for the reasons discussed above.  
The preponderance of the evidence is against the veteran's 
claim for an increased evaluation.  The benefit sought on 
appeal is denied.     


ORDER

Entitlement to a 40 percent disability evaluation for 
residuals of a gunshot wound to the left thigh under 
38 C.F.R. § 4.73, Diagnostic Code 5314 [muscle injury] is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a separate 10 percent disability evaluation 
for residuals of a gunshot wound to the left thigh under 
38 C.F.R. § 4.118, Diagnostic Code 7804 [scar] is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a disability evaluation in excess of zero 
percent for a scar as a residual of a gunshot wound to the 
left forearm is denied. 
 


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

